            Case 4:20-cv-01190-JM Document 11 Filed 01/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BMO HARRIS BANK, N.A.                                                      PLAINTIFF

VS.                                  4:20CV001190 JM

TRC LEASING L.L.C. and RANDY
CLIFTON                                                                    DEFENDANTS

                                   DEFAULT JUDGMENT


        Upon the Clerk of Court’s entry of default against Defendants TRC Leasing LLC and

Randy Clifton for their failure to plead or otherwise defend in this action; and Plaintiff BMO

Harris Bank N.A.’s motion for default judgment; judgment is entered as follows:


        1. Judgment is entered in favor of Plaintiff BMO Harris Bank N.A and against

Defendants TRC Leasing LLC and Randy Clifton in the amount of $270,716.47, with costs and

interest.


        SO ORDERED, ADJUDGED AND DECREED, this 13th day of January, 2021.




                                                     _______________________________
                                                     UNITED STATES DISTRICT JUDGE
